I find it necessary to dissent from the majority view in holding that the corporate defendant was not entitled to the peremptory instruction requested in the court below, hence I concur in the refusal of the Court to affirm the judgment appealed from as against the said appellant corporation.
The declaration charged, and it was necessary for the proof to show, that the appellant, Fred D. Temple, was acting within the scope of his authority and employment, as agent of the appellant corporation, in committing the alleged assault upon appellee. The record discloses that the tortious conduct complained of took place, if at all, on Sunday, at a time when the proof is silent as to whether Temple had any duties to perform on that day for and on behalf of the appellant corporation as its agent under and by virtue of his employment. Owing to the nature and character of the business in which the corporation was engaged — that of operating a retail lumber yard — the presumption is that he had no duties whatsoever to perform on that day under his employment unless it had become necessary to act for the preservation of the property of his employer, or in case of an emergency. The law suspended the relation of agency on that day except under the circumstances above stated. Not only did his duties fail to require, but the statute prohibited the rendering of the services contemplated by his employment except, as heretofore stated, where necessary for the preservation of the property entrusted to his management and operation, or in case of an emergency arising within the meaning of the statute.
No case has been called to our attention, nor has an investigation disclosed the statement of any rule by the textwriters or decision by any court where an employer has been held liable for the tort of an employee except where it has been committed within the scope of the appointed duties, either express or implied, which the employee *Page 677 
could lawfully perform. The reports of our own and other states abound with decisions holding an employer liable for damages caused by the torts of employees committed in violation of the law, but in each instance the employee was, at the time of the commission of the tort, subject to the control of the employer and engaged in and about the performance of duties contemplated by his employment. Of course, it is not necessary that the employer should authorize the criminal act of the employee complained of in order to be liable, but it is necessary that the employer shall expressly or impliedly authorize the performance of the acts in connection with which the tort is committed. It is not contended that the employer in the case at bar expressly authorized the service alleged to have been undertaken by Temple on the Sabbath Day, nor can it be said that it was impliedly authorized, since the proof fails to show that he had ever theretofore undertaken, under any custom or usage, the performance of similar acts on that day with the acquiescence or approval of the employer.
But, it is urged that the employer itself participated in the conduct here complained of, in that L.C. Gilbert, the general manager of this and other lumber yards belonging to the appellant corporation, was present, aiding and abetting in the alleged tort in an effort to obtain a deed of trust for the corporation on Sunday. In the first place, however, the declaration only charges that Temple was accompanied by Gilbert on the occasion in question. It is not charged in the declaration that he participated in any manner in the alleged assault or that he sought in any way to obtain the execution of the deed of trust in question on that day. The declaration is silent as to whether Gilbert acquiesced in or protested against the alleged effort and conduct of Temple in that behalf. To permit a recovery on the theory that the appellant corporation participated through Gilbert would be to permit a recovery on a separate and distinct theory than that sued on. In the second place, Gilbert could not be the *Page 678 
alter ego of the corporation except within the real or apparent scope of his appointed duties under his employment, which was the management and operation of the lumber yards within the time permitted by law. Can it be said that he was acting within the real, or even within the apparent, scope of the appointed duties of his employment as general manager if resent and undertaking to obtain a deed of trust on Sunday, on a homestead, and without the wife joining therein, even if he had sought to do so without violence or duress? Since Gilbert was not the president, vice-president or other corporate official of the appellant company, but occupied the relation of an employee instead, he could not be the source of his own authority. The corporation itself was necessarily the source of any authority that he may have had, and he was therefore the alter ego of the corporation only when engaged in and about the performance of the duties within the real or apparent scope of his employment as a manager, which, so far as the Sabbath Day is concerned, were expressly limited by positive law to the preservation of the property of the corporation, and and to other cases of emergency.
Having no control of the services and physical activities of either Gilbert or Temple on the Sabbath Day, the relation of principal and agent could not exist on that day, except to the extent that they were subject to call, or owed the duty to act for the preservation of the property or in case of other emergency.
The fundamental idea of agency has its conception in something lawful that a person may do, and of a delegation by such person to another of the power to lawfully do that thing. The principal is responsible, of course, for the unlawful manner in which the agent does an authorized act. But, it seems to me that the difficulty presented in the case at bar when we undertake to apply this principle of liability is that the alleged agents were not engaged in the performance of any duty which they owed to their employer on that day under their employment. *Page 679 
They were not performing an authorized act in an unlawful manner, but on the contrary, they are alleged to have committed the tort complained of while undertaking to render a service which was not only unauthorized on that day under their employment, but which, as heretofore stated, was an attempted service prohibited by law.
In view of the fact that the relation of a manager to a corporation is necessarily based on a contract of employment, and since it is also true that there cannot be a contract of employment to do any work on Sunday or to transact any business of the nature alleged to have been undertaken here, then how could Gilbert and Temple represent and render the corporation liable on the occasion in question under the principle of respondeat superior? Their physical conduct and activities were in no manner subject to the supervision or control of the corporation on that day. And, most assuredly, it would be beyond the contemplation of any employer that a manager or other employee would undertake to obtain a Sunday contract, peaceably or otherwise. Such a useless and nonsensical venture cannot be considered as being within the scope of anybody's employment. Certainly no manager would be so foolish as to suppose that he was acting in furtherance of his employer's business when undertaking to force a debtor at the point of a knife to sign a deed of trust on Sunday. It should be remembered that they did not go for the purpose of collecting the account in question. They knew he didn't have the money. The theory that they were trying to induce appellee to come in and sign the deed of trust the next day is beside the point. His case is that he was assaulted for not signing it then and there. Can it be supposed that the officials or directors of the corporation would have authorized or consented to these men going out on Sunday to get a deed of trust signed, even if they had thought that such an unheard of object could have been accomplished without the necessity of using force or violence, to say nothing of the *Page 680 
means employed? As heretofore stated, while it was not necessary for the corporation to have authorized the alleged assault as condition of liability, it does seem to me that under all of the authorities the assault must have occurred at a time when these men were employed to act for the corporation and while they were engaged about the duties required of them on that day within the scope of their employment.
It seems to be well settled that the employer has the right to fix the hours within which the work is to be performed; that he is not liable for the conduct of the servant except during the fixed period and such additional time as is not unreasonably disconnected from the period fixed — known as a "fringe of time." This rule is recognized in 1 Rest. Agency, section 233; Primos v. Gulfport Laundry  Cleaning Co., 157 Miss. 770, 128 So. 507. Examples of the application of the rule are given in 1 Rest. Agency, sec. 233, supra, as where a truckman is forbidden to make deliveries after five o'clock and one made a few minutes later is deemed within the scope of the employment; and likewise where a clerk is directed to lock a store at six o'clock and he keeps it open long enough thereafter to wait on the customers who enter just before that time, etc. But, the case at bar is no "fringe of time case." An appreciable time had intervened since the closing down of the lumber yard's operation on the day before, and the time for opening another week's business had not arrived. Moreover, the alleged effort to serve the employer occurred at a time prohibited by positive law. There existed no control or right of control on the part of the appellant corporation over the time or conduct of Gilbert and Temple on that Sunday. They had no duties to perform for the corporation on that day. Hence, it would seem to follow they were acting beyond the scope and authority of their employment when they went out on that day on the mission complained of. *Page 681 
It is conceded that a careful search of the authorities has failed to reveal that there is a case squarely in point; and that we are obliged to decide this point by a resort to principle and analogy. That being true, the plaintiff should have met the burden of proof imposed on him by law showing that Gilbert and Temple were subject to the control of their alleged employer on Sunday and that they were also engaged in the performance of the duties required or contemplated by their employment to be performed on that day.
If the incident complained of had occurred on a week day, then the appellee would not have had the burden of proving that Gilbert and Temple were acting within the scope of their employment. Such fact would have been presumed, because of the character of the positions which they respectively held. But, when the proof disclosed that it was alleged to have occurred on Sunday, then the burden was cast upon the appellee to prove that they were acting within the scope of the duties required of them on that day under their employment. This was true by reason of the fact that the law of the state prevented their undertaking such service on that day. There was no attempt on the part of appellee to meet this burden. It is true that ordinarily it would not do to hold that a plaintiff in a suit against a corporation must prove the authority of the manager to act on the occasion in question, but an entirely different situation is presented where the law prohibits and makes it a criminal offense for the manager to engage in the service in connection with which his tort is committed. It is presumed that he would not engage in a service in violation of the law, and that he has no authority from his employer or anyone else so to do. This being true, then the requirement that the plaintiff should prove that the manager was authorized to act on Sunday for the corporation is merely the application of the well settled rule that a plaintiff must prove every material fact which is not presumed. It is never presumed that an individual or corporation has *Page 682 
authorized an agent to render service on a day prohibited by law. If such authority is not presumed, then it necessarily follows that it must be proved, since its existence is the sole basis of the doctrine of respondeat superior.
If the views hereinbefore stated are correct, then it follows that the peremptory instruction requested by the appellant corporation should have been granted.
I am also of the opinion, shared by two of the other judges, that the case should be reversed and remanded as to the individual defendant, Temple, for the reason that the verdict is against the overwhelming weight of the believable testimony.
McGowen, J., concurs in this dissent as to the White's Lumber Supply Company.